811 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Julia GALLUZZO, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-3563.
United States Court of Appeals, Sixth Circuit.
Dec. 9, 1986.

Before ENGEL, JONES and NELSON, Circuit Judges.

ORDER

1
This matter is before the Court on the motion of the appellee, the Secretary of Health and Human Services, to remand this case in light of the new mental impairment regulations.  The motion is opposed on the grounds that the appellee waited too long to request a remand and that the appellant's major disability was for physical impairment and that remand would have little effect on the initial determination and could only serve to delay the proceedings.


2
The appellant, Julia Galluzzo, is appealing the district court's order filed May 29, 1986, which affirmed the final decision of the Secretary.  The appellant filed a notice of appeal in the district court on June 17, 1986.


3
Section 5(c)(1) of the Social Security Disability Benefits Reform Act of 1984, Pub.L. No. 98-460 requires the Secretary to reexamine any case where it is found "... that an individual is not under a disability by reason of a mental impairment in a reconsideration of or hearing on an initial disability determination, made or held under Title II or XVI of the Social Security Act after the date of the enactment of this Act and prior to the date on which revised criteria are established by regulation in accordance with subsection (a) ..."


4
The administrative hearing in the above case took place on January 15, 1985.  The administrative law judge made his decision on February 21, 1985.  Although the record before this Court reveals that appellant's major allegations concerned physical disabilities, sufficient evidence of mental disability was introduced by the appellant at the administrative hearing to necessitate remand in order to apply the revised criteria.  In light of the mandatory nature of Pub.L. No. 98-460 Section 5(c)(1), the case should be remanded and any evidence of mental impairment should be reexamined in light of these new regulations.


5
Accordingly, pursuant to 42 U.S.C. Sec. 405(g), it is ORDERED that the judgment of the district court is vacated and the case is remanded to the district court for further remand to the Secretary of Health and Human Services for readjudication according to the new regulations promulgated pursuant to Pub.L. 98-460.